Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application No. NO20180251 filed in Kingdom of Norway on 02/16/2018. However applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:Figs. 3-6 do not have support in application NO20180251 and will have priority of PCT/NO2019/000003 with filing date of 02/07/2019.


Specification
The disclosure is objected to because of the following informalities:In par. 0009 “the middle foot ha a rear support” should read --the middle foot has a rear support--
In par. 0022: “The rear support is a plate attached to the rear of the middle foot and extends towards the sides in the same plane as the feet”. Not clear what “feet” are referring to.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:A) “an initial position comprises the foot fastened to the middle leg being positioned closer to the frame than the foot fastened to each of the two outer legs” as claimed in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.Because based on Figures of the invention, the two outer legs are fixedly connected to the frame 3 and move with the frame; the middle leg is fixedly connected to the shaft; the frame 3 is spaced from the middle leg when the jack is lifted. Therefore, this limitation does not have support in drawings and it is not clear how this occurs.
B) “the jacking shaft is a rounded flat bar” as claimed in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Figures of the invention show that the shaft is an elongated cylindrical shaped shaft.
C) “the jacking shaft has a cross section like a rounded rectangle with a shorter rear and front side and wherein the longer sides are parallel with a rear to front direction” as claimed in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Figures of the invention show that the shaft is an elongated cylindrical shaped shaft.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-11 are objected to because of the following informalities:
Claim 1, line 8, “the outer leg” should read --the two outer legs--.  
Claims 2-11, pre-ample of the claim “The jacking/leveling tool” should read --The hand-held jacking/leveling tool--. 
Claim 1, “hand held” should read --hand-held--.
Claim 7, “the fastened to the middle leg foot” should read --the foot fastened to the middle leg--.
Claim 10, claim must end with a period (“both sides” should read --both sides.--).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 11 recites the limitation “the foot fastened to the middle leg has a rear support extending in a same plane as the foot fastened to the middle leg”; which is unclear and indefinite.
Claim 5 recites the limitation “the jacking shaft is a rounded flat bar”. It is not clear if the shaft is intended to be claimed having flat sides with rounded curves on it.
Claim 6 recites the limitation “an initial position comprises the foot fastened to the middle leg being positioned closer to the frame than the foot fastened to each of the two outer legs”. Based on Figures of the invention, the two outer legs are fixedly connected to the frame 3 and move with the frame; the middle leg is fixedly connected to the shaft; the frame 3 is spaced from the middle leg when the jack is lifted. Therefore, this limitation does not have support in drawings and it is not clear how this occurs.For the purpose of this examination examiner suggests amending claim to --an initial position comprises the foot fastened to each of the two outer legs being positioned closer to the frame than the foot fastened to the middle leg--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9 and 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by A. H. Bottorff (US Patent No. 2,786,650) hereinafter Bottorff.
Regarding claim 1, Bottorff teaches a hand-held jacking/levelling-tool comprising:a jacking shaft (jack post 37) and a frame (43) moving relative to each other during jacking action; a caulking gun jacking mechanism (see manual pivotal actuation) providing the jacking action (actuation mechanism described in lines 4-23 and shown in Figs. 1-12 which comprises slidable head 20); two outer legs (side plates 46) fastened to the frame; one middle leg (upright member 58 and upright channel 53)  fastened the jacking shaft, and being positioned between the two outer legs; and, a foot (one middle lift means or plate 57 and two outer front ends 42) fastened at a right angle to each leg, each foot fastened at the right angle to each leg pointing in the same direction; wherein the jacking action causes the jacking shaft to move downward through the frame (compare Figs. 1 and 4).
Regarding claim 2, Bottorff teaches the two outer legs are fastened to the frame and the one middle leg is fastened to the jacking shaft.
Regarding claims 4 and 11, Bottorff teaches the foot (58, 53) fastened to the middle leg has a rear support (upright channel 53).
Regarding claim 5, Bottorff teaches the jacking shaft is a rounded flat bar (see rounded joints of flat section of the shaft 37 in annotated Fig. 10 below).

    PNG
    media_image1.png
    583
    470
    media_image1.png
    Greyscale

Regarding claim 6, Bottorff teaches an initial position comprises the foot fastened to each of the two outer legs being positioned closer to the frame than the foot fastened to the middle leg (the two outer legs are fixedly connected to the frame 3 and move with the frame; the middle leg is fixedly connected to the shaft; the frame 3 is spaced from the middle leg when the jack is lifted).
Regarding claim 7, Bottorff teaches the foot fastened to the middle leg has an indent on each side (slot 56) close to the middle leg describing half a circle and wherein each foot fastened to each of the two outer legs has a corresponding indent on their respective right and left sides (holes on 46 shown in annotated Fig. 1 below).

    PNG
    media_image2.png
    833
    405
    media_image2.png
    Greyscale

Regarding claim 8, Bottorff teaches the two outer legs and the middle leg all have the same cross section (both have same size rectangular cross section).
Regarding claim 9, Bottorff teaches the jacking shaft has a cross section like a rounded rectangle with a shorter rear and front side and wherein the longer sides are parallel with a rear to front direction (see annotated Fig. 10 below).

    PNG
    media_image3.png
    665
    474
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bottorff in view of Zloch et al. (US Publication No. 2012/0153245) hereinafter Zloch.
Regarding claim 3, Bottorff does not teach the claimed support plate.
Zloch teaches (annotated Figs. 1 and 5 below) a furniture lifting device with support plate (stabilizer plate 5) movable attached to the middle foot (15) surrounding both of the outer feet (4). Zloch teaches the stabilizer plate 5 is used to increase the surface area of the device base 2, thereby making it less likely that the furniture lifting device 1 can fall over during use (par. 0027).
    PNG
    media_image4.png
    710
    476
    media_image4.png
    Greyscale
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use a support plate surrounding both of the outer feet. Doing so would increase the surface area of the tool, thereby making it less likely that the jacking tool can fall over during use.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bottorff in view of Calvo et al. (US Publication No. 2007/0181607) hereinafter Calvo.
Regarding claim 10, Bottorff does not teach jacking shaft being jagged.Calvo teaches a caulking gun actuation mechanism having a handle (15), a trigger (16) and a jagged jacking shaft (12) with indentations (12a) along its long axis to produce greater tension on the spring (see claim 22).It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use actuation mechanism of caulking gun of Calvo in lifting device of Bottorff for faster actuation and greater actuation force.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Plummer (US Publication No. 2014/0319437) teaches (Fig. 1 below) a jacking mechanism having a middle foot (lifting bracket 16), outer foot (12), a jacking shaft (26) and a caulking gun jacking mechanism having a ratchet lever/trigger (21) and a handle (20).

    PNG
    media_image5.png
    448
    301
    media_image5.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHDI H NEJAD/Primary Examiner, Art Unit 3723